Citation Nr: 1701550	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a bilateral hip and leg disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease.  

3.  Entitlement to service connection for a prostate disorder.  

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine prior to October 24, 2006 and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 1999, August 2002 and May 2010 by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in August 2001, December 2003 and January 2011.  

In June 2001 and June 2003, the Veteran testified at personal hearings before the same Veterans Law Judge (VLJ) at the Board.  Copies of the transcripts of those hearings are of record.  In 2015, the Veteran was notified that that VLJ had retired from the Board and that he had an option to have a new hearing.  In October 2015, the Veteran's attorney requested a hearing before a new VLJ.  In May 2016, the Veteran's attorney withdrew that request.  

In September 2006, the Board denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court issued a judgment that vacated that portion of the September 2006 decision that denied service connection for the cervical spine disorder, and remanded the issue for readjudication consistent with the Court's Memorandum Decision.  Thereafter, in January 2011 the Board remanded the claim for further development consistent with the Court's Memorandum Decision.

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims file.  Virtual VA and VBMS both contains multiple relevant documents not located in the paper file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required regarding the claim for a cervical spine disorder to obtain an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In July 1999 the Veteran submitted a claim for service connection for a cervical spine disorder.  The Veteran asserted that he believed his cervical spine disorder was caused by or related to his service, specifically due to a fall in service.  2001 and 2006 VA examinations have been found inadequate.  A November 2012 VA examination was thus conducted.  The examiner noted a 1999 diagnosis of cervical spine arthritis and then reviewed the Veteran's medical history, noting a congenital cervical spine stenosis.  After a complete objective examination of the Veteran's cervical spine, including range of motion findings, functional loss assessments and nerve testing, the examiner also determined there was IVDS of the cervical spine.  The examiner acknowledged the Veteran's statements that he was involved in a motor vehicle accident in 1997; however, he stated that the accident was minor and that his problem existed prior to such accident.  The examiner then stated that he reviewed the Veteran's claims file, to include the Veteran's lay statements, the transcripts of the Board hearings, and the August 2005 private medical opinion.  The examiner then opined that it was less likely than not that the Veteran's current cervical spine diagnosis was caused by or a result of his in-service injury.  The examiner specifically addressed the Veteran's contentions of a fall during service in addition to his statements that he was diagnosed with torticollis during service as well as post service complaints of symptoms.  While the examiner noted the Veteran's statements that his current pain is attributed to his in-service fall and diagnosis, the examiner found that the Veteran's symptoms in service were acute and seemed to resolve in the military.  It is unclear, however, whether the examiner's opinion applied to arthritis or to degenerative disk disease, or both.  Additionally, the proper opinion was not obtained regarding the Veteran's congenital stenosis.  This must be done on remand.  

Regarding the claim for service connection for a bilateral hip and leg disorder, remand is required to obtain an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Medical opinions should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

An April 2010 VA examination was conducted.  The diagnosis was bilateral hip arthritis.  The examiner opined that the disorder was unrelated to the Veteran's lumbar spine disability.  The examiner did not, however, provide an opinion regarding aggravation.  Additionally, a November 2012 lumbar spine examination was conducted.  The examiner noted that the Veteran had severe radicular pain in both of his lower extremities relating to his lumbar spine disability.  However, the examiner did not provide an opinion specifically stating that such was caused or aggravated by his service connected lumbar spine disability.  There is thus conflicting medical evidence of record.  A new examination and opinion is thus warranted.

Regarding the claim for service connection for a prostate disorder, remand is required to obtain an examination and opinion.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board notes the Veteran's assertions that his prostate cancer is due to drinking water that was contaminated with chemicals while he was stationed at Camp Lejeune, North Carolina.  See Veteran's March 2011 Statement in Response to February 2011 Inquiry.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.5.o.  Although prostate cancer is not on the list of diseases potentially associated with exposure to contaminants, the list is non-exclusive.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.5.p.  Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.5.o.  

The record indicates the Veteran was stationed at Camp Lejeune from May 1979 to December 1980.  Therefore, since the Veteran served on active duty for more than 30 consecutive days between August 1953 and December 1987, he is presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 (West 2014).  Additionally, the current medical evidence documents a diagnosis of prostate cancer.  See VA treatment record dated September 2009.  The Board observes that there is no medical opinion of record which suggests whether the Veteran's prostate cancer is related to his service, to include exposure to contaminated water at Camp Lejeune.  In light of the foregoing, the Board finds that such opinion must be obtained on remand.  

With regard to the claim of entitlement to an increased disability rating for his lumbar spine, remand is required for an adequate examination.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. § 4.59 (2016), pertaining to functional impairment.  The final sentence § 4.59 states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  A VA lumbar spine examination was conducted in November 2012.  The examiner found that the Veteran was in too much pain at the examination to perform any range of motion measurements.  Furthermore, the Veteran had localized tenderness or pain to palpation for the joints of the lumbar spine in addition to guarding or muscle spasm of the lumbar spine severe enough to result in abnormal gait.  The Board finds that an additional attempt at range of motion findings should be made, to include the measurement of pain in active and passive motion and in weight-bearing and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hip/leg disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to the current diagnoses of the bilateral hips/legs.

Second, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the service-connected lumbar spine disability.

Third, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was had its onset in, or was otherwise caused by, by active service.  

The examiner is requested to specifically consider the following:  1) the April 2010 VA examination report; 2) the November 2012 lumbar spine examination report; 3) the Veteran's lay statements of his medical history as elicited at the prior examinations and the current examination; and 4) the STRs.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cervical spine disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to the current diagnoses of the cervical spine since 1999.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed cervical spine disorder had onset in, or was caused by the Veteran's military service.  

Third, regarding the Veteran's congenital stenosis, the examiner must provide the following opinions:  

a) Is stenosis a congenital defect or disease? For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating. (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

b) If the stenosis is a congenital defect, the examiner should indicate whether it was subject to a superimposed disease or injury during his service. 

c) If the stenosis is a congenital disease, the examiner must indicate whether it preexisted service.  If so, the examiner must state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

The examiner must specifically address the following:  1) the Veteran's lay statements at the 2001 and 2003 Board hearings; 2) the Veteran's lay statements at the 2001 and 2006 VA examinations; 3) the November 2012 VA examination report; 4) the 2005 private medical opinion; 5) the STRs; and 6) all other relevant evidence of record.    

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of his prostate cancer given his service at Camp Lejeune.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must be provided with all the relevant information as indicated by the M21-1.  

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that prostate cancer is related to service, to include the Veteran's exposure to contaminated water while serving at Camp Lejeune.

6.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination(s) to assess the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The relevant Disability Benefits Questionnaire shall be utilized.  Additionally, the examiner must test the range of motion and pain of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




